Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.            Claims 1, 5-10, 17-18, 22, 28-32 and 34 are directed to allowable products (i.e., a polymer composition).  Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 23-24, 26, and 33 (i.e., an electrical device, a direct current power cable, and a process for producing an electric device), previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicant has amended non-elected, withdrawn Claims 23-24, 26, and 33 to contain the same limitations as those in allowable product claims, it is clear that applicant has fulfilled the conditions for rejoinder of Claims 23-24, 26, and 33 to Claims 1, 5-10, 17-18, 22, 28-32 and 34.  Claims 23-24, 26, and 33 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
2.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/28/2020 is hereby withdrawn.
3.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT
4.            An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Rachel Near on March 31, 2021. 
The application has been amended as follows:
Claim 27 is cancelled as follows:
27.	(Cancelled).

5.	These claims are renumbered as follows:
Claim 1 remain as Claim 1.
Claim 5 becomes Claim 2, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 6 becomes Claim 3, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 7 becomes Claim 4, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 8 becomes Claim 5, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 9 becomes Claim 6, which depends on Claim 1; reads as “The polymer composition according to claim 1”.

Claim 17 becomes Claim 8, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 18 becomes Claim 9, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 22 becomes Claim 10, which depends on Claim 1; reads as “The polymer composition according to claim 1”.
Claim 23 becomes Claim 11, which depends on Claim 1; reads as “An electrical device comprising the polymer composition of claim 1”.
Claim 24 becomes Claim 12, which depends on Claim 1; reads as “A direct current (DC) power cable comprising a conductor which is surrounded at least by an inner semiconductive layer…..the polymer composition according to claim 1.”
Claim 26 becomes Claim 13, which depends on Claim 1; reads as “A process for producing an electrical device, wherein the process comprises a step of dry processing the polymer composition according to claim 1.” 
Claim 28 becomes Claim 14, which depends on Claim 9; reads as “The polymer composition according to claim 9”. 
Claim 29 becomes Claim 15, which depends on Claim 9; reads as “The polymer composition according to claim 9”.
Claim 30 becomes Claim 16, which depends on Claim 9; reads as “The polymer composition according to claim 9”.

Claim 32 becomes Claim 18, which depends on Claim 9; reads as “The polymer composition according to claim 9”.
Claim 33 becomes Claim 19, which depends on Claim 11; reads as “The electrical device of claim 11”.
Claim 34 becomes Claim 20, which depends on Claim 1; reads as “The polymer composition according to claim 1”.

Reasons for Allowance
6.	New Claim 34 is added which is supported at Paragraph [0246] of applicants’ published application, i.e., US PG PUB 20200291208.
	Thus, no new matter is present.
	See Claim Amendment filed 01/27/2021. 
7.	The claim objection set forth in Paragraph 11 of the Office action mailed 07/28/2020 is no longer applicable and thus, withdrawn because the applicants amended Claim 1 to correct its informalities.  
	See Claim Amendment filed 01/27/2021.
8.	The 112(d) rejection set forth in Paragraph 12 of the Office action mailed 07/28/2020 is no longer applicable and thus, withdrawn because applicants amended Claim 17 to provide the same with proper dependency.  Written descriptive support for amendment to Claim 17 is found at Paragraph [0246] of applicants’ published application, i.e., US PG PUB 20200291208.
US Application no. 16/082,041 (in view of Nelson et al., US 2006/01671391) set forth in Paragraph 13 of the Office action mailed 07/28/2020 is no longer applicable and thus, withdrawn because applicants submitted a terminal disclaimer on 01/27/2021. 
	See Pages 7 and 8 of Applicants’ Remarks filed 01/27/2021.
10.	The present claims are allowable over the prior art reference of record, namely, Nelson et al. (US 2006/01671392). 
11.         Upon consideration of the issues in the present application based on applicants’ arguments presented at Pages 8-12 of their Remarks filed 01/27/2021, the 103 rejections set forth in Paragraphs 14 and 15 of the previous Office action mailed 01/27/2021 are deemed to be overcome.  In particular, none of the references relied upon individually or in combination teaches or would have suggested the claimed specific polymer composition, electrical device comprising the same, direct current (DC) power cable comprising the same, and a process for producing an electric device involving a step of dry processing the same. 
Accordingly, claims 1, 5-10, 17-18, 22-24, 26 and 28-34 are deemed allowable over the prior art references of record.

Correspondence
12.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 08/01/2019.
        2 Cited in the IDS submitted by applicants on 08/01/2019.